                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:08-cv-176-BO

WILLIAM SCOTT DA VIS, JR. ,                   )
                                              )
                              Plaintiff,      )
                                              )
V.                                            )              ORDER
                                              )
TOWN OF CARY, NC, et al. ,                    )
                         Defendants.          )




       This matter is before the Court on motions by William Scott Davis Jr. ,pro se, filed pursuant

to Rule 60, 17, 52, and 59 of the Federal Rules of Civil Procedure. Davis seeks to reopen the case,

appeal, and amend the findings of the Court. Davis contends that (1) the respondents fraudulently

concealed a conspiracy of the Wake County District Attorney's Office, (2) that a state criminal

proceeding against Davis involved illegal searches and seizures, (3) that there was a conspiracy to

illegally manufacture and fraudulently fabricate criminal domestic vio lence malicious prosecution

evidence, (4) that the respondent fraudulently concealed malicious use and abuse of process, (5)

that respondents fraudulently concealed that state attorneys conspired to illegally manufacture and

fraudulently fabricate evidence, and (6) that the UNC School of Medicine Department of

Psychiatry via sham, ruse, and farce illegally conducted an unauthori zed forensic evaluation.

       This case has each been dismissed, judgment has been entered, appeals have been taken,

and mandates have issued . Davis' current motions, which are at best difficult to decipher, does not

appear to provide the Court with any basis upon which to reopen these matters or provide Davis

with any relief from judgment. Moreover, a pre-filing injunction has been entered against Davis .

See Davis v. Mitch ell, 5:12-CV-493-F (E.D.N.C. March 3, 2014). Insofar as Davis is attempting




          Case 5:08-cv-00176-BO Document 95 Filed 01/22/21 Page 1 of 2
to use the instant motion in these closed cases as a method by which to avoid the pre-filing

injunction, 1 the Court will not sanction such action.

       Accordingly, the motions to reopen the case, appeal, and amend the findings of the Court

are DENIED. [DE 90, 92, 93].



SO ORDERED, this~ day of January, 2021.




                                               CHIEF UNITED STATES    oISRICT




1
 A pre-filing injunction has also been issued against Mr. Davis in the Fourth Circuit Court of
Appeals, Davis v. Town of Cary North Carolina, No. 16-1377, 2017 WL 1403166 (4th Cir. Apr.
19, 2017), and the Eastern District of Virginia, Davis v. Jawaorski, No. 4:13-CV-63 (E.D. Va.
Nov. 14, 2013).


                                                  2
          Case 5:08-cv-00176-BO Document 95 Filed 01/22/21 Page 2 of 2
